            Case 2:20-cv-00754-NBF Document 90 Filed 08/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KIMBERLY PLETCHER, et al.,                     )
                                                )   Case No. 2:20-cv-00754-NBF
           Consolidated Plaintiffs,             )
                                                )
 v.                                             )
                                                )
 GIANT EAGLE, INC., C&J GROCERY                 )
 CO., LLC, and MATT FACCENDA,                   )
                                                )
           Defendants.                          )

                          DEFENDANTS’ MOTION FOR SANCTIONS

          Pursuant to Federal Rule of Civil Procedure 37, Defendants (collectively “Giant Eagle”)

respectively move for an order sanctioning eight of the remaining Plaintiffs. While Plaintiffs

have generally failed to provide complete, non-evasive discovery, those eight Plaintiffs

repeatedly withheld relevant documents, spoliated evidence, and provided evasive or false

discovery responses, all in defiance of the Court’s orders. Accordingly, for the reasons detailed

in the accompanying Brief in Support, Giant Eagle requests the following sanctions:

      •   Debbie Vidovich by dismissing her claims and ordering her to pay Giant Eagle’s
          reasonable attorneys’ fees related to seeking the discovery she should have provided in
          the first instance;
      •   Doug Janaszek by dismissing his claims and ordering him to pay Giant Eagle’s
          reasonable attorneys’ fees for taking his deposition;
      •   Nicholas Conley by dismissing his claims;
      •   Paul Shepherd by dismissing his claims;
      •   Holly Pulling by dismissing her claims;
      •   Josiah Kostek by dismissing his claims;
      •   Clyde Piovesan by dismissing his claims;
      •   Tommy Wynkoop by dismissing his claims.
  Case 2:20-cv-00754-NBF Document 90 Filed 08/04/21 Page 2 of 3




A proposed order is attached.


                                         Respectfully submitted,


                                         /s/ Jeremy D. Engle
                                         Jonathan D. Marcus (PA ID 312829)
                                         jmarcus@marcus-shapira.com
                                         Jeremy D. Engle (PA ID 324008)
                                         engle@marcus-shapira.com

                                         MARCUS & SHAPIRA LLP
                                         35th Floor, One Oxford Centre
                                         301 Grant Street
                                         Pittsburgh, PA 15219
                                         Telephone: (412) 471-3490
                                         Facsimile: (412) 391-8758
                                         Counsel for Defendants




                                2
         Case 2:20-cv-00754-NBF Document 90 Filed 08/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                     /s/ Jeremy D. Engle
                                                     Jeremy D. Engle
